Name: Commission Regulation (EEC) No 987/93 of 27 April 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/6 Official Journal of the European Communities 28 . 4. 93 COMMISSION REGULATION (EEC) No 987/93 of 27 April 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States ( ®), extended by Regulation (EEC) No 444/92 0 °) ; Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 ("), as amended by Regulation (EEC) No 3714/92 ( 12), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ( ,3) no levies shall apply on imports of products originating in the overseas countries and territories : Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice ^, as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ( 14), as last amended by Regulation (EEC) No 3917/92 (15), reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 202, 26. 7. 1978 , p. 8 . 0 OJ No L 84, 30. 3 . 1990, p. 85. H OJ No L 52, 27. 2 . 1992, p. 7 . (") OJ No L 356, 24. 12. 1991 , p. 1 . 0 2) OJ No L 378 , 23 . 12. 1992, p. 23. H OJ No L 263, 19 . 9 . 1991 , p. 1 . 0 4) OJ No L 370, 31 . 12. 1990, p. 121 . (") OJ No L 396, 31 . 12. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 73, 19 . 3. 1992, p. 7 . O OJ No L 281 , 1 . 11 . 1975, p. 65. (6) OJ No L 182, 3 . 7. 1987, p. 49. f) OJ No L 168, 25 . 6. 1974, p. 7. 28 . 4. 93 Official Journal of the European Communities No L 102/7 thereon should be explicitly mentioned in the list of levies ; Whereas Council Regulations (EEC) No 518/92 ('), (EEC) No 519/92 (2) and (EEC) No 520/92 (3) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (4), as amended by Regulation (EEC) No 955/92 (*), lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (l0) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (") ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture,Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (6), as last amended by Regulation (EEC) No 3909/92 Q, lay down the terms on which the import levy is limited to 6 % ad valorem : HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (8), as amended by Regulation (EEC) No 222/88 (9), stipulates that the treat ­ ment provided for glucose and glucose syrup, falling ­ within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy Article 2 This Regulation shall enter into force on 1 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 56, 29 . 2. 1992, p. 6. (3 OJ No L 56, 29 . 2. 1992, p. 9 . (4) OJ No L 62, 7 . 3 . 1992, p. 40. O OJ No L 102, 16. 4. 1992, p . 26. (6) OJ No L 43, 13 . 2. 1987, p. 9 . O OJ No L 394, 31 . 12. 1992, p. 23 . (8) OJ No L 281 , 1 . 11 . 1975, p. 20 . O OJ No L 28 , 1 . 2. 1988 , p. 1 . H OJ No L 387, 31 . 12. 1992, p. 1 . ") OJ No L 387, 31 . 12. 1992, p. 13 . No L 102/8 Official Journal of the European Communities 28 . 4. 93 ANNEX to the Commission Regulation of 27 April 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Import levies (") CN code : . , Arp Third countries (other than ACP) 0714 10 10 0) 135,63 142,28 0714 10 91 139,26 (J)0 139,26 071410 99 137,45 142,28 0714 90 11 139,26 0 0 139 &gt;26 071490 19 137,450 142&gt;28 110220 10 253,85 259,89 1102 20 90 143,85 146,87 1102 30 00 160,89 163,91 110290 10 250,67 256,71 1102 90 30 210,10 216,14 1102 90 90 152,78 155,80 1103 12 00 210,10 216,14 1103 13 10 253,85 259,89 1103 13 90 143,85 146,87 1103 14 00 160,89 163,91 1103 19 10 278,48 284,52 1103 1930 250,67 256,71 1103 1990 152,78 155,80 110321 00 264,29 270,33 110329 10 278,48 284,52 1103 29 20 250,67 256,71 1103 29 30 210,10 216,14 1103 29 40 253,85 259,89 1103 29 50 160,89 163,91 1103 29 90 , 152,78 155,80 1104 11 10 142,05 145,07 1104 H 90 278,52 284,56 1104 12 10 119,05 122,07 1104 1290 233,44 239,48 1104 19 10 264,29 270,33 1104 1930 278,48 284,52 1104 1950 253,85 259,89 1104 1991 273,20 279,24 1104 1999 269,60 275,64 110421 10 222,82 225,84 1104 21 30 222,82 225,84 1104 21 50 348,15 354,19 1104 21 90 142,05 145,07 1104 22 10 10 0 119&gt;05 122&gt;07 1104 22 10 90 0 210&gt;10 2 1 3,1 2 1104 22 30 210,10 213,12 1104 22 50 186,75 189,77 1104 22 90 119,05 122,07 110423 10 225,65 228,67 1104 23 30 225,65 228,67 Import levies f) CN code Arp Third countries ¢ (other than ACP) 1104 23 90 143,85 146,87 110429 11 195,28 198,30 110429 15 205,76 208,78 110429 19 239,65 242,67 11042931 234,93 237,95 1104 29 35 247,54 250,56 1104 29 39 239,65 242,67 11042991 149,77 152,79 1104 29 95 157,80 160,82 11042999 152,78 155,80 1104 30 10 110,12 116,16 1104 30 90 105,77 111,81 110620 10 135,630 142 »28 1106 20 90 223,43 0 247,61 1107 10 11 261,36 272,24 1107 10 19 195,28 206,16 1107 10 91 247,88 258,76 (2) 1107 10 99 185,22 196,10 ( l0) 1107 20 00 215,85 226,73 (2) 1108 11 00 323,03 343,58 1108 1200 227,06 247,61 1108 1300 227,06 247,61 (6) 1108 1400 113,53 247,61 1108 19 10 230,71 261,54 1108 19 90 113,53 0 247&gt;61 1109 00 00 587,32 768,66 1702 30 51 296,16 392,88 1702 30 59 227,06 293,55 1702 30 91 296,16 392,88 1702 30 99 227,06 293,55 1702 40 90 227,06 293,55 1702 90 50 227,06 293,55 1702 90 75 310,27 406,99 1702 90 79 215,78 282,27 2106 90 55 227,06 293,55 2302 10 10 59,80 65,80 2302 10 90 128,14 134,14 2302 20 10 59,80 65,80 2302 20 90 128,14 134,14 2302 30 10 59,80 (9) 65,80 2302 30 90 128,14 (9) 134,14 0 2302 40 10 59,80 65,80 2302 40 90 128,14 134,14 2303 10 11 282,06 463,40 28 . 4. 93 Official Journal of the European Communities No L 102/9 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1 1 80/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (J) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . . (4) Taric code : clipped oats. O Taric code : CN code 1104 22 10 , other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. f) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. ( I0) Products falling .within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .